DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10694945. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is nearly identical to the other in fact using claim 1 as an example the first claim includes the housing, guide assemblies, body, channel, guide light and baffle disclosures with different wording but substantially similar scope. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9814386. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is nearly identical to the other in fact using claim 1 as an example the first claim includes the housing, guide assemblies, body, channel, guide light and baffle disclosures with different wording but substantially similar scope.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Massie et al CN 1226143 A.
	Re claim 9, Massie et al teaches an ocular alignment system for aligning the optical axis of a subject’s eye with an optical axis of an ocular imaging device comprising: a. a plurality of guide lights positioned around the optical axis of the ocular imaging device (see numeral 50); and b. one or more baffle mounted within a fixed range of the plurality of guide lights and configured to mask the one or more plurality of guide lights from view of the subject such that the one or more plurality of guide lights [[is]] are only visible to the subject when the optical axis of the subject’s eye is aligned with the optical axis of [[an]] the ocular imaging system device (see at position 46 a stray light baffle for further blocking light reflected from the front lens).
	Re claim 19, Massie et al teaches a method of aligning a subject’s eye with an optical axis of an ocular imaging device comprising: a. providing a first set of guide lights along around the optical path between the subject’s eye and the ocular imaging device (see numeral 50); and b a plurality of baffles comprising a first set of the baffles configured to mask the first set of guide lights from view of the subject such that first set of guide lights is only visible to the subject when the eye of the subject is aligned with the optical axis of [[an]] the ocular imaging system device (see at position 46 a stray light baffle for further blocking light reflected from the front lens, baffle functions as surrounding and therefore acts as multiple baffles).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massie et al CN 1226143 A in view of Silvestrini et al (US 2006/0271027 A1).
	Re claim 10, Massie et al does not explicitly disclose wherein the one or more baffle further comprises one or more slits, configured to allow passage of light along the alignment path.
	However Silvestrini et al discloses wherein the one or more baffle further comprises one or more slits, configured to allow passage of light along the alignment path (see numerals 34, 38, 0109)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Massie et al to include the one or more baffle further comprises one or more slits, configured to allow passage of light along the alignment path as taught by Silvestrini et al for the predictable result of improving the depth of focus of an eye (0003)
Re claim 11, Massie et al does not explicitly disclose wherein the one or more baffle and/or the plurality of baffles or guide lights are adjustable to control a z-axes focal point to the subject’s eye.
	However Silvestrini et al discloses wherein the one or more baffle and/or the plurality of baffles or guide lights are adjustable to control a z-axes focal point to the subject’s eye (see 0143-0152)
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Massie et al to include wherein the one or more baffle and/or the plurality of baffles or guide lights are adjustable to control a z-axes focal point to the subject’s eye as taught by Silvestrini et al for the predictable result of improving the depth of focus of an eye (0003)
	Re claim 13, Massie et al does not explicitly disclose wherein a set of the plurality of guide lights is only visible when the eye is aligned along the x, y and z axes with respect to the optical path of the ocular imaging device.
	However Silvestrini et al discloses wherein a set of the plurality of guide lights is only visible when the eye is aligned along the x, y and z axes with respect to the optical path of the ocular imaging device (see paragraph 0166)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Massie et al to include wherein a set of the plurality of guide lights is only visible when the eye is aligned along the x, y and z axes with respect to the optical path of the ocular imaging device as taught by Silvestrini et al for the predictable result of improving the depth of focus of an eye (0003)
	Re claim 14, Massie et al does not explicitly disclose where the one or more guide light sources a set of the plurality of guide lights is positioned in the x-y plane at varying z-distance to optimize guide light path(s) to the subject.
	However Silvestrini et al discloses where the one or more guide light sources a set of the plurality of guide lights is positioned in the x-y plane at varying z-distance to optimize guide light path(s) to the subject (see paragraph 0143)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Massie et al to include where the one or more guide light sources a set of the plurality of guide lights is positioned in the x-y plane at varying z-distance to optimize guide light path(s) to the subject as taught by Silvestrini et al for the predictable result of improving the depth of focus of an eye (0003)
Re claim 15, Massie et al does not explicitly disclose wherein the one or more guide light a set of the plurality of guide lights is only visible when the eye is aligned along the 9, n, and ¢ axes with respect to the optical path of the ocular imaging device.
	However Silvestrini et al discloses wherein the one or more guide light a set of the plurality of guide lights is only visible when the eye is aligned along the 9, n, and ¢ axes with respect to the optical path of the ocular imaging device (see paragraph 0143)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Massie et al to include wherein the one or more guide light a set of the plurality of guide lights is only visible when the eye is aligned along the 9, n, and ¢ axes with respect to the optical path of the ocular imaging device as taught by Silvestrini et al for the predictable result of improving the depth of focus of an eye (0003)
Re claim 16, Massie et al does not explicitly disclose further comprising one or more indicator signals, wherein the one or more indicator signals indicates to the subject a direction of eye movement to achieve alignment.
	However Silvestrini et al discloses further comprising one or more indicator signals, wherein the one or more indicator signals indicates to the subject a direction of eye movement to achieve alignment (see paragraph 0152)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Massie et al to include disclose further comprising one or more indicator signals, wherein the one or more indicator signals indicates to the subject a direction of eye movement to achieve alignment as taught by Silvestrini et al for the predictable result of improving the depth of focus of an eye (0003)
Re claim 17, Massie et al does not explicitly disclose further comprising one or more baffle to mask the one or more indicator signal from view of the subject such that the one or more indicator signal is only visible to the subject when the eye of the subject is out of alignment with the optical axis or a target operational distance of the ocular imaging system device.
	However Silvestrini et al discloses further comprising one or more baffle to mask the one or more indicator signal from view of the subject such that the one or more indicator signal is only visible to the subject when the eye of the subject is out of alignment with the optical axis or a target operational distance of the ocular imaging system device (see 0143-0152)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Massie et al to include further comprising one or more baffle to mask the one or more indicator signal from view of the subject such that the one or more indicator signal is only visible to the subject when the eye of the subject is out of alignment with the optical axis or a target operational distance of the ocular imaging system deviceas taught by Silvestrini et al for the predictable result of improving the depth of focus of an eye (0003)
	Re claim 18, Massie et al does not explicitly disclose further comprising a coaxial light, visible to the subject when coarse alignment is achieved.
	However Silvestrini et al discloses further comprising a coaxial light, visible to the subject when coarse alignment is achieved (see 0144 coaxial rays)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Massie et al to include further comprising a coaxial light, visible to the subject when coarse alignment is achieved as taught by Silvestrini et al for the predictable result of improving the depth of focus of an eye (0003)
	Re claim 20, Massie et al does not explicitly disclose wherein the first set of guide lights is visible to the subject when the subject’s eye is in alignment along a x-axis with respect to the optical axis, the method further comprising: a. providing a second set of guide lights, visible to the subject when the subject’s eye is in alignment along a y-axis with respect to the optical axis ; and b. wherein when the first set of guide lights and second set of guide lights are simultaneously visible to the subject, the subject’s eye is in alignment with the z- axis.
	However Silvestrini et al discloses disclose wherein the first set of guide lights is visible to the subject when the subject’s eye is in alignment along a x-axis with respect to the optical axis, the method further comprising: a. providing a second set of guide lights, visible to the subject when the subject’s eye is in alignment along a y-axis with respect to the optical axis (see 0143-0152 and reference numerals 1016 and 1016’); and b. wherein when the first set of guide lights and second set of guide lights are simultaneously visible to the subject, the subject’s eye is in alignment with the z- axis (see 0143-0152).	
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Massie et al to include wherein the first set of guide lights is visible to the subject when the subject’s eye is in alignment along a x-axis with respect to the optical axis, the method further comprising: a. providing a second set of guide lights, visible to the subject when the subject’s eye is in alignment along a y-axis with respect to the optical axis; and b. wherein when the first set of guide lights and second set of guide lights are simultaneously visible to the subject, the subject’s eye is in alignment with the z- axis as taught by Silvestrini et al for the predictable result of improving the depth of focus of an eye (0003)

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	US 6486943 B1	US 20100253907 A1		US 20130229624 A1

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new grounds of rejection do not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872